Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 4/12/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained.
The previous restriction and 103 rejections of claims 3, 7-8 and 12-15 have been maintained and modified in view the below 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 7-8 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 7-8 fails to defined R5 and R6.  For examination purpose, they are considered to be substituents.	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7-8 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 (generic structure) fail to further limit claim 1 (species).   For examination purpose, they are considered to be substituents.	For examination purpose, Claims 7-8 are considered to independent and claim 1 depends on claim 7 or 8.It is duly notified the claimed structures in claims 7-8 are identical.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
Claim(s) 3, 7-8, and 12-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20130092912) listed on IDS.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
+

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and a copolymer of 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

You further discloses rigidly enforced planarity would benefit more effective .pi. electron delocalization when incorporated into the conjugated polymer backbone, which would lead to decreased optical band gaps while providing .pi.-.pi. Interactions between polymer chains in thin solid films, thereby improving charge carrier mobility in devices. One of ordinary skill in art would obviously recognize the above BnDT monomer would possess more rigidity than the above monomer of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
because of the benzene ring in the center (vs. cyclopentane). 
Therefore, as to claims 3, 7-8, 12-15 and 18, it would have been obvious to one of ordinary skill in the art to have modified the PQDT copolymer by copolymerizing monomer 7 and BnDT via Stille coupling polymerization, because the resultant process would yield a copolymer with improved rigidity, planarity, electron delocalization, and charge carrier mobility and decreased optical band gaps. The resultant copolymer would inherently meet the claimed copolymer. Accordingly, the examiner recognizes that not all of the claimed effects i.e. claimed repeating unit and properties of bandgap and region-randomness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Regarding the new limitation of “consisting essentially of”, the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to "comprising."  In this particular case, the original claims indicate the claimed .

Claim(s) 1, 3, 7-8, and 12-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20130092912) listed on IDS in view of He et al. (US 20150041726).
As to claims 1, 3, 7-8, and 12-15, You (abs., claims, 6, 61, 200) discloses a PQDT copolymer as an active layer with heterojunction for PV devices with a Mn of 500-1M:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
+

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and a copolymer of 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

You further discloses rigidly enforced planarity would benefit more effective .pi. electron delocalization when incorporated into the conjugated polymer backbone, which would lead to decreased optical band gaps while providing .pi.-.pi. Interactions between polymer chains in thin solid films, thereby improving charge carrier mobility in devices. 
You is silent on the claimed thiophene substituted benzodiethiophene comonomer of claim 1.
In the same area to producing PV, He (abs., claims, examples, 5, 30-35, 52, 58) discloses a copolymer produced via Stille coupling polymerization and exhibiting high solar conversion efficiencies and comprising a comonomer of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

One of ordinary skill in art would obviously recognize the above He’s monomer would possess more rigidity than the above monomer of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
of You because of the benzene ring in the center (vs. cyclopentane) and thiophene substitution. 
Therefore, as to claims 1, 3, 7-8, 12-15 and 18, it would have been obvious to one of ordinary skill in the art to have modified the PQDT copolymer by copolymerizing i.e. claimed repeating unit and properties of bandgap and region-randomness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate 
Regarding the new limitation of “consisting essentially of”, the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to "comprising."  In this particular case, the original claims indicate the claimed polymer can comprise other comonomer units.  No exclusion of other comonomer units has been found in present invention.  No evidence of basic and novel characteristics has been found, so "consisting essentially of” is construed as “comprising”.

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Therefore, the previous restriction and 103 rejections claims 3, 7-8 and 12-15 have been maintained and modified in view the below 112 rejections.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766